Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes that the Applicant has amended claims 1-5 and 7-20 and claim 6 was cancelled.  Examiner withdraws the 35 USC 101 rejection of claims 1-17 and the objection to the specification and to the claims.  Claims 1-5 and 7-20 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jerdev (US Patent Pub. # 2007/0030365) in view of Maruyama (US Patent Pub. # 20190166320).


obtaining input image data (readout signal Vsig) representative of at least a portion of an image, the input image data comprising a plurality of pixel intensity values (values range from 1 for dark pixels to 1023 for saturated pixels) representing a respective plurality of pixel locations (pixel arrays 100, 110) (Para 25, 28, and 29);
obtaining pixel location data (defect location technique) identifying one or more pixel locations (defective pixels 32a, 32b) represented by one or more respective compromised pixel intensity values (pre-set to "0") (Para 30);
generating interpolated image data (the difference D between the values (as an absolute value) and the average value A of the pixels signals) comprising one or more improved pixel intensity values (average value A) representing the one or more identified pixel locations (valid pair of pixels) based on the input image data (readout signal Vsig) and the pixel location data (defect location technique), wherein the one or more improved pixel intensity values are generated at least by interpolation of pixel intensity values representing selected neighboring pixel locations; (Para 32 and 33);
storing (substituted) improved image data (average value A) comprising at least the interpolated image data (average value A) (Para 33); and
detecting one or more further compromised pixel intensity values (pre-set to "0") based on the improved image data (average value A) including the one or more improved pixel intensity values (Para 29 and 30).  Examiner analyzes this to mean the processor locates the next defective pixel to correct. 

As to claim 2, Jerdev teaches wherein the pixel location data (defective pixels 32a, 32b) identifies one or more static defect pixel locations (32a, 32b) (Para 24 and 25). 
As to claim 7, Jerdev teaches wherein the selected neighboring pixel locations (eight pixels (10, 12, 14, 34, 54, 52, 50, and 30) do not include pixel locations identified by the pixel location data (defect location technique) (Para 25 and 32). 
As to claim 8, Jerdev teaches wherein the selected neighboring pixel locations (eight pixels (10, 12, 14, 34, 54, 52, 50, and 30) are determined by selecting a linear arrangement of neighboring pixel locations (eight pixels (10, 12, 14, 34, 54, 52, 50, and 30) (Para 28 and 32).  Jerdev teaches two pixel pairs 12, 52 and 30, 34 (Para 32).  These pixels are inline on opposite sides of the defective pixel (32).
As to claim 9, Jerdev teaches wherein storing (substituted) improved image data (average value A) comprises: storing improved pixel intensity values (average value A) of the interpolated image data (the difference D between the values (as an absolute value) and the average value A of the pixels signals) representing pixel locations (pixel 32) identified by the pixel location data (defect location technique); and storing pixel intensity values (digitized pixel signals) of the input image data representing pixel locations not identified by the pixel location data (defect location technique) (Para 36). 
As to claim 10, Jerdev teaches wherein detecting one or more further compromised pixel intensity values (pre-set to "0") based on the improved image data (average value A) comprises determining for a first pixel location (32) represented by a 
As to claim 11, Jerdev teaches further comprising: generating a first corrected pixel intensity value (average value A) representing the first pixel location (32); and storing corrected image data (average value A) comprising at least the first corrected pixel intensity value (average value A) representing the first pixel location (32) (Para 33). 
As to claim 12, Jerdev teaches wherein generating a first corrected pixel intensity (average value A) value comprises: if the first pixel intensity value (pre-set to "0") of the improved image data representing the first pixel location (32) is a compromised pixel intensity value (pre-set to "0"), generating the first corrected pixel intensity value (average value A) based on pixel intensity values (digitized pixel signals) of the improved image data (average value A) representing a second set of neighboring pixel locations (two pixel pairs 12, 52 and 30, 34) and the first pixel intensity value (pre-set to "0"); or if the first pixel intensity value (pre-set to "0") of the improved image data representing the first pixel location (32) is not a compromised pixel intensity value (pre-set to "0"), selecting the first pixel intensity value of the improved image data representing the first pixel location (32) (Para 33). 

As to claim 15, Jerdev teaches further comprising: generating a second corrected pixel intensity value (average value A) representing the second pixel location (another defective pixel); and updating the corrected image data (average value A) based on the second corrected pixel intensity value (average value A) representing the second pixel location (another defective pixel) (Para 32 and 33). 
As to claim 16, Jerdev teaches wherein generating a second corrected pixel intensity value (average value A) comprises: if the second pixel intensity value (pre-set to "0") of the corrected image data representing the second pixel location (another defective pixel) is a compromised pixel intensity value (pre-set to "0"), generating the second corrected pixel intensity value (average value A) based on pixel intensity values of the corrected image data (average value A) representing a fourth set of neighboring pixel locations (pixel pair 14 and 50) and the second pixel intensity value; or if the second pixel intensity value (average value A) of the corrected image data representing the second pixel location is not a compromised pixel intensity value, selecting the 
As to claims 18 and 19, these claims differ from claim 1 only in that the claim 1 is a method claim whereas claims 18 and 19 are an apparatus claim, control method, and a non-transitory computer-readable storage medium comprising computer-executable instructions which when executed by a processor claim.  Thus claims 18 and 19 are analyzed as previously discussed with respect to claim 1 above.  
As to claim 20, Jerdev teaches wherein the selected neighboring pixel locations (eight pixels (10, 12, 14, 34, 54, 52, 50, and 30) are determined by selecting a linear arrangement of neighboring pixel locations (eight pixels (10, 12, 14, 34, 54, 52, 50, and 30) (Para 28 and 32).  Jerdev teaches two pixel pairs 12, 52 and 30, 34 (Para 32).  These pixels are inline on opposite sides of the defective pixel (32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jerdev (US Patent Pub. # 2007/0030365) in view of Maruyama (US Patent Pub. # 20190166320) and further in view of Mahara (US Patent Pub. # 2018/0160064).
As to claim 3, note the discussion above in regards to claim 1.  Jerdev does not teach wherein the pixel location data identifies one or more phase detection autofocus pixel locations.  Mahara teaches wherein the pixel location data (row column) identifies one or more phase detection autofocus pixel locations (special pixel S such as an image plane phase difference pixel) (Para 49).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a special pixel S such as an image plane phase difference pixel as taught by Mahara to the image sensor of Jerdev, to be capable of validating data at the time of vertical addition even when special pixels exist (Para 15 of Mahara).
As to claim 4, Mahara teaches wherein the pixel location data (row column) identifies one or more static defect pixel locations (defective pixel) and one or more phase detection autofocus pixel locations(special pixel S such as an image plane phase difference pixel) (Para 49, 72, and 73). 
As to claim 5, Mahara teaches wherein obtaining the pixel location data (row column) comprises generating the pixel location data (row column) based on predetermined phase detection autofocus pixel locations (special pixel S such as an image plane phase difference pixel) and predetermined static defect pixel locations (defective pixel) (Para 49, 72, and 73). 

Allowable Subject Matter
Claims 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        8/18/2021